Sognier, Judge.
In McCannon v. State, 252 Ga. 515 (315 SE2d 413) (1984), the Supreme Court reversed the decision of this court in the above-styled case on the ground that appellant’s second prosecution for a separate offense arising from a single transaction, known to the prosecutor and within the jurisdiction of a single court at the time of appellant’s first prosecution, was barred by the provisions of OCGA § 16-1-7 (b). Accordingly, our judgment in McCannon v. State, 168 Ga. App. 471 (309 SE2d 636) (1983) was vacated, and the judgment of the trial court is reversed.

Judgment reversed.


Quillian, P. J., and Pope, J., concur.